EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

([Name of Executive])

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into effective
July 9, 2007 by and between Gander Mountain Company, a Minnesota corporation
(the “Company”), and [                                   ] (“Executive”).

A.                                   Executive is employed by the Company
pursuant to an Employment Agreement entered into as of
[                            ] (the “Employment Agreement”).

B.                                     The Compensation Committee has determined
to revise the Company’s compensation program for senior management.

C.                                     The Company desires to retain Executive
in his current role, and Executive wishes to be employed in his current role, on
the terms and conditions set forth in the Employment Agreement as modified by
this Amendment.

D.                                    Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Employment
Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.                                        Section 3(a) of the Employment
Agreement is hereby amended and restated in its entirety as follows:

(a)                                  Base Salary.  While Executive is employed
by the Company during the Term, the Company shall pay to Executive a base salary
at the rate of no less than                                   Dollars
($                    ) per year for each of fiscal 2007 and fiscal 2008 and no
less than                              Dollars ($                     ) per year
for fiscal 2009, in each case, less deductions and withholdings, which base
salary shall be paid in accordance with the Company’s normal payroll policies
and procedures.  The base salary for fiscal 2007 reflected in the previous
sentence will take effect commencing with the fiscal month of June 2007.  On or
before April 1 of each additional year during the Term, commencing with fiscal
year 2010, the Compensation Committee of the Board (the “Compensation
Committee”) shall review Executive’s performance and may increase or decrease
Executive’s base salary in its sole discretion.

2.                                       Section 3(b) of the Employment
Agreement is hereby amended and restated in its entirety as follows:

(b)                                 Annual Incentive Payments.  Subject to the
modification authority of the Compensation Committee set forth below in this
Section 3(b), commencing with the fiscal month of May 2007 and for each fiscal
month thereafter that Executive is employed by the Company during the Term,
Executive shall be entitled to a monthly cash


--------------------------------------------------------------------------------


incentive payment in an amount equal to the product of the Initial Margin
Multiplier (as defined in Exhibit A to this Agreement) multiplied by the Monthly
Initial Margin (as defined in Exhibit A to this Agreement) for such fiscal
month.  If Executive is employed by the Company for only part of a fiscal month,
Executive shall only be entitled to a monthly cash incentive payment for such
fiscal month in an amount equal to the product of the Initial Margin Multiplier
multiplied by the Monthly Initial Margin generated during those days of such
fiscal month that Executive was employed by the Company.  Each monthly incentive
payment shall be paid to Executive during the fiscal month following the fiscal
month for which it is earned.  The sum of all such monthly incentive payments
earned during a fiscal year is referred to herein as the “Annual Incentive
Payments.”  At any time prior to the 2010 fiscal year, the Compensation
Committee shall have the authority to increase, but not to decrease, the Initial
Margin Multiplier.  Commencing with the 2010 fiscal year, Executive agrees that
the Compensation Committee shall have the authority to adjust the Initial Margin
Multiplier utilized for any fiscal year by increasing or decreasing it and to
otherwise modify the method by which Annual Incentive Payments are calculated. 
No portion of the Annual Incentive Payments earned in a fiscal year shall be
paid to Executive later than the sixtieth (60th) day following the last day of
such fiscal year.

3.                                       Sections 9(a) through 9(d) of the
Employment Agreement are hereby amended and restated in their entirety as
follows:

(a)                                 If Executive’s employment with the Company
is terminated by reason of:

(i)                                  Executive’s abandonment of Executive’s
employment or Executive’s resignation for any reason;

(ii)                               termination of Executive’s employment by the
Company for Cause (as defined below); or

(iii)                            expiration of the Term; following notice by the
Executive of non-renewal, pursuant to Section  1 above,

the Company shall pay to Executive the Executive’s then-current base salary
through the Termination Date and any Annual Incentive Payments earned but unpaid
for both the completed fiscal year preceding the fiscal year in which the
Termination Date occurs and the fiscal year in which the Termination Date
occurs; provided that such Annual Incentive Payments shall be payable in the
same manner and at the same time that Annual Incentive Payments are made to
current employees of the Company.

(b)                                If Executive’s employment with the Company is
involuntarily terminated by the Company for any reason other than for Cause (as
defined below), including without limitation the expiration of the Term
following notice by the Company of non-renewal pursuant to Section 1 above, then
the Company shall, subject to Sections 9(j) and 9(k) of this Agreement and in
addition to any base salary earned through the

2


--------------------------------------------------------------------------------


Termination Date and any Annual Incentive Payments earned but unpaid for the
preceding fiscal year and the fiscal year in which the Termination Date occurs,
pay to Executive an amount equal to $[                     ] (the “Section 9(b)
Amount”).

(c)                                  If Executive’s employment with the Company
terminates by reason of Executive’s death or Disability, the Company shall pay
to Executive or Executive’s beneficiary or Executive’s estate, as the case may
be, Executive’s then-current base salary through the Termination Date, and any
earned and unpaid Annual Incentive Payments for the preceding fiscal year and
the fiscal year in which the Termination Date occurs, payable in the same manner
and at the same time that Annual Incentive Payments are made to current
employees of the Company.

(d)                                Notwithstanding the provisions of Sections
9(a) and 9(b), if, within twelve months following the occurrence of a Change in
Control (as defined below), Executive’s employment with the Company is
terminated by either Executive or the Company for any reason, then the Company
shall, subject to Sections 9(j) and 9(k) of this Agreement and in addition to
any base salary earned through the Termination Date and any Annual Incentive
Payments earned but unpaid for the preceding fiscal year and the fiscal year in
which the Termination Date occurs, and in lieu of any payments required by
Sections 9(a) or 9(b) of this Agreement, pay to Executive an amount equal to the
Section 9(b) Amount plus $250,000.

In the event that Executive becomes eligible for payments under this Section
9(d), the Company shall be released from its obligation to make any payments
pursuant to Sections 9(a) or 9(b) above.

4.                                       Exhibit A to this Amendment shall serve
as Exhibit A to the Employment Agreement.

5.                                       All references to “Annual Incentive
Bonus” in the Employment Agreement shall be amended and restated as references
to “Annual Incentive Payments.”  The Employment Agreement shall be further
amended so as to make any grammatical changes necessary or appropriate as a
result of the amendment and restatement of this term.

6.                                       Each party hereby agrees that the
intention of this Amendment and the changes to the Company’s compensation
program for senior management set forth herein is not to materially reduce the
level of benefits payable to Executive under the Company’s employee benefit
plans, other than to the extent cash amounts payable to Executive under the
Employment Agreement are affected by the changes set forth in this Amendment. 
In this regard, the Company agrees that, to the extent permitted by the terms of
the applicable employee benefit plan and applicable law, the aggregate total of
the Executive’s base salary and Annual Incentive Payments shall be used for
purposes of such employee benefit plan in order to determine the benefits to
which Executive is entitled thereunder.

7.                                       Each party agrees that from time to
time following the date of this Amendment, it shall do, execute, acknowledge and

3


--------------------------------------------------------------------------------


deliver, or cause to be done, executed, acknowledged and delivered, such further
acts, agreements and documents as the other party may reasonably request to more
effectively carry out the intentions of this Amendment and the changes to the
Company’s compensation program for senior management set forth herein.

8.                                       Other than as expressly amended by this
Amendment, the Employment Agreement shall continue in full force and effect as
so amended.

[signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date set forth in the first paragraph.

 

GANDER MOUNTAIN COMPANY

 

 

 

 

 

180 East Fifth Street

 

 

Suite 1300

 

 

St. Paul, MN 55101

 

 

 

 

 

 

 

 

By

 

 

 

 

Richard C. Dell

 

 

Its

Chairman of the Compensation

 

 

 

Committee of the Board of Directors

 

 

 

 

 

 

 

 

[NAME OF EXECUTIVE]

 

 

 

 

 

[ADDRESS OF EXECUTIVE]

 

5


--------------------------------------------------------------------------------


EXHIBIT A

Name of Executive: [                                    ]

Initial Margin Multiplier: [                   ]

Monthly Initial Margin: For any given month of the Company’s fiscal year,
Monthly Initial Margin shall be an amount equal to the Company’s total direct
product sales (net of returns) for such fiscal month minus the Company’s total
direct product costs for such fiscal month, as reported under the caption
“initial margin” in the Company’s internal financial statements for such fiscal
month.  For purposes of clarification, it is explicitly agreed that Monthly
Initial Margin shall not include cash discounts, freight, vendor payments or
shrink.

6


--------------------------------------------------------------------------------